                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DIANERA NEHR,

       Plaintiff,                                           Case No. 19-10357

vs.                                                         HON. MARK A. GOLDSMITH

NANCY A BERRYHILL,

      Defendant.
___________________________________/

                             OPINION & ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
  JUDGE’S REPORT AND RECOMMENDATION DATED FEBRUARY 11, 2020 (Dkt.
  20), (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 12),
         AND (3) GRANTING DEFENDANT’S MOTION TO REMAND (Dkt. 14)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge R. Steven Whalen, issued on February 11, 2020 (Dkt. 20). In the R&R, the

Magistrate Judge recommends that the Court deny Plaintiff Dianera Nehr’s motion for summary

judgment (Dkt. 12), grant Defendant Nancy A. Berryhill’s motion to remand (Dkt. 14), and

remand this matter to the Commissioner of Social Security for further administrative

proceedings.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)
(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or

omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, Plaintiff’s motion for summary judgment (Dkt. 12) is denied. Defendant’s

motion to remand (Dkt. 14) is granted. This matter is remanded the Commissioner of Social

Security for further administrative proceedings. In accordance with the R&R, the matter is to be

assigned to a different administrative law judge.

       SO ORDERED.

Dated: February 27, 2020                                s/Mark A. Goldsmith
       Detroit, Michigan                                MARK A. GOLDSMITH
                                                        United States District Judge




                                                    2
